DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20180045105 to Tomanec in view of US Publication 20200063649 to Marsal.
As to claim 1, Tomanec discloses a turbine housing accommodating a turbine wheel, the turbine housing defining a bypass passage, the bypass passage bypassing the turbine wheel and connecting a portion upstream of the turbine wheel in a direction of flow of exhaust gas and a portion downstream of the turbine wheel in the direction of flow of the exhaust gas; and a waste gate valve connected to the turbine housing, the waste gate valve being configured to 
While Tomanec discloses that a contact surface of the valve seat and a contact surface of the valve element being a flat surface are known in the art (Par 0004) it does not show how it would incorporate into its system.
Marsal shows how a flat contact surface would work equivalently well to a curved contact surface in an equivalent system (Fig 4 vs Fig 6; Par 0050).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Tomanec to include a contact surface of the valve seat and a contact surface of the valve element being a flat surface using the teachings of Marsal as this would have been a known design in the art which would have provided effective sealing and would have been easier to machine than a rounded valve seat.
claim 2, Tomanec discloses a rotation axis of the shaft is located away from the valve seat toward a portion downstream of the bypass passage in the direction of flow of exhaust gas in a direction perpendicular to the contact surface of the valve seat (Fig 2,3); and in a cross section perpendicular to the rotation axis of the shaft and intersecting with the contact surface of the valve seat, a first distance is shorter than a second distance, the first distance is a distance from the contact surface of the valve element to the rotation axis of the shaft in a direction perpendicular to the contact surface of the valve element, and the second distance is a distance from the contact surface of the valve seat to the rotation axis of the shaft in a direction perpendicular to the contact surface of the valve seat (With a valve shown as in Fig 8 for examiner in Marsal, the valve element (790 for example) has a surface which rests on top of the valve seat 617, and therefore the distance between the surface of the valve element and the center of the shaft axis will inherently be greater than the distance of the valve seat and the shaft axis, as the valve element face rests above the valve seat. Significant size difference is not claimed and the prior art therefor reads inherently on this feature).
As to claim 3, Tomanec discloses a link mechanism coupled to an end portion of the shaft on an outer side of the turbine housing and configured to transmit driving force from an actuator to the shaft, wherein: the link mechanism includes a link arm coupled to the end portion of the shaft on the outer side of the turbine housing, and a link rod coupled to a portion of the link arm, spaced apart from a center of coupling between the link arm and the shaft in the radial 
As to claim 4, Tomanec discloses the valve element includes a valve main body having the contact surface of the valve element and a connecting portion connecting the valve main body and the shaft; and a size of the connecting portion in a direction perpendicular to the contact surface of the valve element increases toward the shaft (Fig 3 upper figure).

Response to Arguments
Applicant’s arguments with respect to claims have been considered.
With regards to Applicant’s argument that “Tomanec's paragraph [0039] states: "As an example, the wastegate arm and plug 250 can be a monoblock wastegate arm and plug where monoblock refers to a component being made of a single unitary "block" (e.g., via machining of metallic stock or other process) or formed as a single unitary component (e.g., via casting or other process), which may be in a final or near final form. As an example, a shaft may be a component that is formed separately and fit to a monoblock component that includes an arm and a plug. In such an example, the shaft may be fit in a manner that physically prevents movement of the shaft separately from movement of the arm and the plug. As an example, a monoblock arm and plug and/or a monoblock shaft, arm and plug may be made of a material such as HK 30 alloy." Application No. 16/686,618It is clear that Tomanec's paragraph [0039] discloses that the shaft 252 may be fit in a manner that physically prevents movement of the shaft 252 separately from movement of the arm 254 and the plug 256. Tomanec's paragraph [0039] however also discloses that the shaft 252 may be a component that is formed separately from the monoblock component that includes the arm 254 and the plug 256. Therefore, Tomanec's waste gate valve is not a one- piece molding as recited in claim 1 that includes the shaft and the valve element” the examiner is unconvinced.  Tomanec discloses that “monoblock refers to a component being made of a single unitary "block" (e.g., via machining of metallic stock or other process) or formed as a single unitary component (e.g., via casting or other process)”. Tomanec then discloses how “As an example, a monoblock arm and plug and/or a monoblock shaft, arm and plug may be made of a material such as HK 30 alloy”.  Applicant appears to be relying on a single example, specifically that of the arm and plug, to assert that the shaft is constructed separately, where Tomamec expressly discloses an alternative embodiment where the shaft, arm, and plug (ie the shaft and valve element) are monoblock formed as a unitary piece, where it is expressly stated that a monoblock piece may be a one piece molding. Tomamec also states that such a monoblock construction is for sound reduction equivalent to that of the present application (Par 0056).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746